Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 1 of 14           PageID #: 843




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   MERILYN B. IGNACIO,                            Civ. No. 19-00628 JMS-KJM

                       Plaintiff,                 ORDER REVERSING ALJ
                                                  DECISION AND REMANDING
         vs.                                      FOR FURTHER PROCEEDINGS

   ANDREW SAUL, Commissioner of
   Social Security,

                       Defendant.


        ORDER REVERSING ALJ DECISION AND REMANDING FOR
                    FURTHER PROCEEDINGS
                                    I. INTRODUCTION

               This is an action brought under 42 U.S.C. § 405(g) to review a final

  decision of the Commissioner of Social Security Andrew Saul (the

  “Commissioner” or “Defendant”). Merilyn B. Ignacio (“Plaintiff” or “Claimant”)

  appeals the Commissioner’s adoption of an Administrative Law Judge’s (“ALJ”)

  November 14, 2018 decision finding Claimant not disabled under the Social

  Security Act (“ALJ Decision”). Plaintiff argues the ALJ committed legal error by

  failing to provide specific reasons for rejecting Plaintiff’s pain testimony and the

  opinion of Plaintiff’s examining expert. The court agrees that the ALJ did not

  provide the specific reasons required by law when he rejected Plaintiff’s pain
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 2 of 14                  PageID #: 844




  testimony. Thus, as further explained below, the court REVERSES the ALJ’s

  decision and REMANDS for further proceedings.

                                     II. BACKGROUND

  A.    The ALJ’s Findings and Decision

                 Claimant filed for disability pursuant to Title II on April 13, 2016, and

  a Title XVI application for supplemental security income on April 29, 2016.

  Admin. R. (“AR”)1 16. The ALJ dismissed the April 13, 2016 Title II application,

  which Claimant is not disputing. ECF No. 14 at PageID #764. Claimant is only

  seeking review of her April 29, 2016 supplemental security income claim. Id.

                 The Social Security Administration (“SSA”) has established a five-

  step sequential analysis to assess disability claims, which asks:

        (1) Has the claimant been engaged in substantial gainful activity? If
            so, the claimant is not disabled. If not, proceed to step two.

        (2) Has the claimant’s alleged impairment been sufficiently severe to
            limit his ability to work? If not, the claimant is not disabled. If so,
            proceed to step three.

        (3) Does the claimant’s impairment, or combination of impairments,
            meet or equal an impairment listed in 20 C.F.R. Part 404, Subpart
            P, Appendix 1? If so, the claimant is disabled. If not, proceed to
            step four.




        1
            The AR is numbered sequentially from pages 1 to 710 and is available at ECF No. 12.

                                                 2
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 3 of 14                   PageID #: 845




         (4) Does the claimant possess the residual functional capacity
             (“RFC”)2 to perform his past relevant work? If so, the claimant is
             not disabled. If not, proceed to step five.

         (5) Does the claimant’s RFC, when considered with the claimant’s
             age, education, and work experience, allow him to adjust to other
             work that exists in significant numbers in the national economy?
             If so, the claimant is not disabled. If not, the claimant is disabled.

  See, e.g., Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)

  (citing 20 C.F.R. § 404.1520). For steps one through four, the burden of proof is

  on the claimant, and if “a claimant is found to be ‘disabled’ or ‘not disabled’ at any

  step in the sequence, there is no need to consider subsequent steps.” Tackett v.

  Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the claimant reaches step five, the

  burden shifts to the Commissioner. Id.

                Under this five-step rubric, the ALJ found Claimant not disabled.

  Specifically, the ALJ found that Claimant had not engaged in substantial gainful

  activity since June 1, 2012, under Step 1. AR 20. Under Step 2, the ALJ found

  that Claimant had severe impairments of lumbar stenosis and disk disease, history

  of right ankle fusion, and right carpal tunnel syndrome. Id. In making such a

  finding, the ALJ noted that Claimant had non-severe impairments, including

  “hypertension; schizophrenia; anxiety and depression, left elbow tendinitis, chronic


         2
           The RFC is “the most [a claimant] can still do despite [any] limitations” based on
  claimant’s “impairment(s), and any related symptoms, such as pain [that] may cause physical
  and mental limitations that affect what [a claimant] can do in a work setting.” 20 C.F.R.
  § 404.1545(a).
                                                   3
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 4 of 14                          PageID #: 846




  constipation, and; headaches.” Id. He also found that Claimant did “not have

  more than mild limitations in the four broad areas of mental functioning,” AR 20-

  22, which Claimant does not appear to be disputing here.

                  Under Step 3, the ALJ found that Claimant did not have an

  impairment or combination of impairments that meets or medically equals the

  severity of one of the listed impairments in 20 CFR Part 404. AR 22. And he

  found that Claimant is unable to perform past relevant work, under Step 4. AR 26.

                  But, the ALJ ultimately found Claimant not disabled at Step 5. There,

  he found that Claimant had the RFC to occasionally lift and/or carry 20 pounds,

  and frequently lift and/or carry 10 pounds.3 AR 22. She can also stand, walk,

  and/or sit for 6 hours out of 8 hours. AR 22-23. Further, she can occasionally


         3
             The ALJ found Claimant capable of “light work,” which:
                  involves lifting no more than 20 pounds at a time with frequent
                  lifting or carrying of objects weighing up to 10 pounds. Even
                  though the weight lifted may be very little, a job is in this category
                  when it requires a good deal of walking or standing, or when it
                  involves sitting most of the time with some pushing and pulling of
                  arm or leg controls. To be considered capable of performing a full
                  or wide range of light work, you must have the ability to do
                  substantially all of these activities. If someone can do light work,
                  we determine that he or she can also do sedentary work, unless
                  there are additional limiting factors such as loss of fine dexterity or
                  inability to sit for long periods of time.

  20 CFR § 416.967(b). This is a step above “Sedentary work,” which “involves lifting no more
  than 10 pounds at a time and occasionally lifting or carrying articles like docket files, ledgers,
  and small tools. Although a sedentary job is defined as one which involves sitting, a certain
  amount of walking and standing is often necessary in carrying out job duties. Jobs are sedentary
  if walking and standing are required occasionally and other sedentary criteria are met.” Id. at
  § 416.967(a).
                                                   4
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 5 of 14            PageID #: 847




  climb stairs and ramps; occasionally balance, stoop, kneel, crouch, and/or crawl.

  AR 23. Her right, dominant hand was “limited to frequent fine and gross

  manipulation—no forceful torqueing or grasping with the right hand (such as when

  opening a tight jar).” Id. And “she cannot be exposed to hazardous machinery or

  unprotected heights to include no ladders, ropes, or scaffolds, and; she must use a

  cane when she is outside the immediate work area.” Id.

               In determining Claimant’s RFC, the ALJ considered Claimant’s

  symptom testimony as follows:

               Claimant testified that she could not work because of
               pain in several parts of her body. Specifically, claimant
               testified that her lower back was sore, and that she had
               lower sciatica, but that the pain did not travel. She
               testified that her doctor had recommended surgery about
               2 years prior to the date of the hearing, but that she had
               heard that her doctor left the area, and she had not
               followed up with trying to schedule surgery with another
               doctor, an indication that her back pain is not as severe as
               she alleged. She additionally testified that her right foot
               (toes and ankle) hurt, noting that she had prior fusion
               surgery, and now wore a lift in her shoe and used a
               prescribed cane. She further testified that she had carpal-
               tunnel-release surgery performed on her right, dominant
               hand (which helped her right hand), though she wound
               up compensating with the left hand and arm, sometimes
               causing overuse in the left.

               She testified that she could sit for a “couple hours” and
               could stand for three hours at a time before needing to
               change positions. She additionally testified that she
               thought she could lift 5 pounds.


                                            5
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 6 of 14             PageID #: 848




               As for her activities of daily living, claimant said that she
               completed all of her personal care activities, shopped for
               her clothing and groceries both online and in stores, and
               she testified that she prepared her own meals. She also
               said that she performed some household chores such as
               sweeping, watering plants, folding clothes, and hand-
               washing laundry, and that she cared for pets (to include
               feeding, walking, and bathing them.)

               After careful consideration of the evidence, I find that the
               claimant’s medically determinable impairments could
               reasonably be expected to cause the alleged symptoms;
               however, the claimant’s statements concerning the
               intensity, persistence and limiting effects of those
               symptoms are not fully supported by the medical
               evidence as a whole for the reasons explained in this
               decision.

               AR 23-24 (internal citations omitted). The ALJ then summarized the

  medical records relating to Plaintiff’s backpain. See AR 24. Subsequently, he

  stated that he “accounted for claimant’s symptoms in the RFC adopted by, for

  example, limiting her to standing, walking, and/or sitting for 6 out of 8 hours and

  performing just occasional postural activities.” Id.

               Further, the ALJ reviewed the opinion evidence, including various

  physicians, both examining and non-examining. He gave substantial weigh to the

  opinions of non-examining state agency physicians, Dr. N. Shibuya and Dr. G.

  Harp. AR 26. He gave no weight, however, to the opinion of Dr. Kenneth Kau, an




                                             6
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 7 of 14         PageID #: 849




  examining physician, who opined that Claimant “was limited to no more than

  Sedentary exertion.” Id.

                In considering the RFC adopted by the ALJ, the vocational expert

  determined Claimant could perform occupations such as Cashier, Ticket Taker, or

  a Nut Sorter—of which the numbers of jobs are significant in the national

  economy. AR 28. Accordingly, the ALJ found Claimant “not disabled” under

  Step 5. Id.

  B.    Procedural Background

                The ALJ denied Claimant’s application for supplemental security

  income on November 14, 2018. ECF No. 1 at PageID #3. On September 25,

  2019, the Social Security Appeals Council denied Plaintiff’s request for the

  Appeals Council to review the decision by the ALJ. Id. Claimant filed her appeal

  of the final decision before this court pursuant to 42 U.S.C. § 405(g) and 42 U.S.C.

  § 1383(c)(3). Id. at PageID #2.

                Claimant filed her Opening Brief on May 8, 2020. ECF No. 14. The

  Commissioner filed his Answering Brief on June 22, 2020. ECF No. 15. And

  Claimant filed her optional Reply Brief on July 7, 2020. ECF No. 16. The court

  held a telephonic hearing on August 10, 2020.




                                           7
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 8 of 14           PageID #: 850




                           III. STANDARD OF REVIEW

               Congress has provided a limited scope of judicial review of the

  Commissioner’s decision to deny benefits under the Social Security Act. See 42

  U.S.C. § 405(g). In reviewing findings of fact, the court must uphold the

  Commissioner’s decision, made through an ALJ, “unless it is based on legal error

  or is not supported by substantial evidence.” Ryan v. Comm’r of Soc. Sec., 528

  F.3d 1194, 1198 (9th Cir. 2008).

                                   IV. DISCUSSION

               Plaintiff argues that the ALJ committed legal error when he failed to

  provide specific, clear and convincing reasons for rejecting Claimant’s symptom

  testimony. Specifically, she alleges that the ALJ erred when he “failed to give

  specific, clear and convincing reasons to reject [Plaintiff’s] testimony that she

  could not meet the lifting and carrying requirements and the standing and walking

  requirements to do light work.” ECF No. 14 at PageID #775. When the ALJ

  evaluates a claimant’s testimony about the severity of her pain, he engages in a

  two-step process. “First, the ALJ must determine whether the claimant has

  presented objective medical evidence of an underlying impairment which could

  reasonably be expected to produce the pain or other symptoms alleged.”

  Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal quotation

  marks and citation omitted). Second, “if the claimant meets this first test, and there

                                            8
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 9 of 14             PageID #: 851




  is no evidence of malingering, ‘the ALJ can reject the claimant’s testimony about

  the severity of her symptoms only by offering specific, clear and convincing

  reasons for doing so.’” Id. (quoting Smolen v. Chater, 80 F.3d 1273, 1281 (9th

  Cir. 1996)).

                 Here, the parties agree that Claimant satisfied step one of this

  analysis. See also AR 23-24 (noting the two-step process and finding Claimant’s

  “medically determinable impairments could reasonably be expected to cause the

  alleged symptoms”). As to step two, Claimant argues that the ALJ failed to make

  specific findings; that is, the ALJ rejected Claimant’s testimony that she could lift

  only about five pounds or stand for only three hours, without providing specific

  reasons. See generally ECF No. 14 at PageID #777-82.

                 Claimant cites—and the court finds—Brown-Hunter v. Colvin, 806

  F.3d 487 (9th Cir. 2015) as directly on point. In Brown-Hunter, the Ninth Circuit

  reversed the ALJ’s findings because the ALJ failed to articulate specific, clear and

  convincing reasons before rejecting the claimant’s symptom testimony in forming

  the RFC.

                 The ALJ began her discussion of the RFC with her
                 conclusion that Brown-Hunter had the RFC “to perform
                 light work . . . except she can perform no more than
                 occasional pushing and pulling with the upper and lower
                 extremities.” The ALJ then acknowledged her duty to
                 “evaluate the intensity, persistence, and limiting effects
                 of the claimant’s symptoms to determine the extent to
                 which they limit the claimant’s functioning,” and, where
                                              9
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 10 of 14          PageID #:
                                    852



             appropriate, to “make a finding on the credibility of the
             statements based on a consideration of the entire case
             record.” She went on to paraphrase Brown-Hunter’s
             testimony regarding the chronology of her back pain,
             followed by a summary of the treatments and
             prescriptions for that pain, the symptoms pertaining to
             Brown-Hunter’s diabetic peripheral neuropathy, as well
             as Brown-Hunter’s height, weight, smoking habits, and
             ability “to drive short distances, sit for one hour and
             stand for 45 minutes.”

             Following that summary, the ALJ concluded that
             although Brown-Hunter’s “medically determinable
             impairments could reasonably be expected to cause some
             of the alleged symptoms,” her “statements concerning the
             intensity, persistence and limiting effects of these
             symptoms are not credible to the extent they are
             inconsistent with the above residual functional capacity
             assessment.”

             Finally, after devoting the next eight paragraphs to
             summarizing the medical evidence in the record, the ALJ
             stated:

                    After careful consideration of the entire record,
                    including the medical evidence and the testimony
                    at the hearing, I find the functional limitations
                    resulting from the claimant’s impairments were
                    less serious than she has alleged. . . . [While] the
                    medical evidence supports a finding that the
                    claimant’s impairments . . . impos[e] some
                    restrictions, [they] did not prevent her from
                    engaging in all work related activities.

 806 F.3d at 490-91 (quoting the ALJ decision at various parts, brackets in the

 original). The Ninth Circuit, however, rejected this sort of summary analysis

 without linking claimant’s specific pain or symptom testimony to particular parts

                                          10
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 11 of 14                        PageID #:
                                    853



 of the record. Citing to prior Ninth Circuit authority, Brown-Hunter found that the

 ALJ “failed to identify the testimony she found not credible” and “did not link that

 testimony to the particular parts of the record supporting her non-credibility

 determination.” Id. at 494. Such failure is legal error. Id.

                The Commissioner argues that the ALJ did not commit legal error

 because the RFC finding was rooted in substantial evidence. See ECF No. 15 at

 PageID #802-09. However, as Claimant pointed out, the ALJ’s findings must be

 rooted in substantial evidence and be absent of legal error in order for the court to

 affirm. See Ryan, 528 F.3d at 1198.

                At the August 10, 2020 hearing, the Commissioner argued that the

 ALJ’s findings were not as conclusory as Brown-Hunter’s ALJ decision, but when

 prompted, the Commissioner was unable to identify particular portions of the

 decision where the ALJ provided specific reasons and linked Claimant’s pain

 testimony to the objective medical record, before rejecting her pain testimony (as

 required by Brown-Hunter).4 As the Commissioner states, “the ALJ expressly

 discussed [Claimant’s] allegations of standing and lifting limitations. Then, in a

 detailed summary of Plaintiff’s treatment records and testimony, the ALJ


        4
            At most, the Commissioner identifies one passage from the ALJ where he identifies
 objective medical evidence regarding a right ankle fusion. See AR 25. This symptom testimony,
 however, is separate from her testimony as to her ability to stand or lift. And, even if the ALJ’s
 discussion of the right ankle fusion satisfied Brown-Hunter as to Claimant’s ability to stand
 (which it does not), the decision provides no basis to reject her testimony regarding her ability to
 lift up to 5 pounds.
                                                  11
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 12 of 14                     PageID #:
                                    854



 contrasted these allegations with the overwhelmingly benign objective clinical

 findings” which the Commissioner believes “fulfilled the ALJ’s obligation.” ECF

 No. 15 at PageID #809. But Brown-Hunter rejects this sort of analysis. That is, it

 is legal error when “the ALJ summarize[s] a significant portion of the

 administrative record in support of her RFC determination [and] provid[es] a

 summary of medical evidence in support of a [RFC] finding” because that “is not

 the same as providing clear and convincing reasons for finding the claimant’s

 symptom testimony not credible.” Brown-Hunter, 806 F.3d at 494.

               And here, while the ALJ indeed does provide a thorough summary of

 Claimant’s testimony, see AR 23-24, his finding that “[C]laimant’s statements

 concerning the intensity, persistence and limiting effects of these symptoms are not

 fully supported by the medical evidence,” AR 24, fails to articulate which of

 Claimant’s statements were inconsistent with the medical records, see id. Rather,

 the ALJ summarized the medical records, noted that he had “accounted for

 [C]laimant’s symptoms in the RFC” by “limiting her to standing, walking, and/or

 sitting for 6 out of 8 hours,” id., without articulating why he rejected her testimony

 that she that she could stand for three hours at a time before needing to change

 positions,” or that she could only lift about five pounds, AR 23.5 Accordingly,


        5
         The Commissioner argues that the ALJ did not “insufficiently articulate[] his analysis,”
 ECF No. 15 at PageID #802, providing all the alleged inconsistencies between Claimant’s
                                                                                 (continued . . .)
                                               12
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 13 of 14                      PageID #:
                                    855



 because the ALJ failed to provide the required clear and convincing reasons to

 reject Claimant’s symptom testimony, the court must remand because

 “‘we cannot . . . speculate as to the grounds for the ALJ’s conclusions.’” Brown-

 Hunter, 806 F.3d at 495 (quoting Treichler v. Comm’r of Soc. Sec. Admin., 775

 F.3d 1090, 1103 (9th Cir. 2014)). Although the ALJ provided extensive and

 thorough summaries of the medical records, the ALJ must also “‘provide some

 reasoning in order for us to meaningfully determine whether the ALJ’s conclusions

 were supported by substantial evidence.’” Id. (citing Treichler, 775 F.3d at 1103).

 And unfortunately, the ALJ failed on this point.6

                                     V. CONCLUSION

                For the foregoing reasons, the court REVERSES the ALJ’s Decision

 and REMANDS this action to the ALJ for further proceedings consistent with this

 ///

 ///




 testimony and the objective medical record, see id. at PageID #804-09. This may be true in the
 abstract, but it ignores the requirements of Brown-Hunter—that the ALJ (and not the
 Commissioner) provide the required linking of specific pain or symptom testimony that he found
 lacked credibility to particular parts of the record.
        6
           Plaintiff also argues that the ALJ failed to provide sufficient reasoning to reject the
 opinion of Dr. Kau, an examining physician. Given the court’s finding above, the court need not
 reach this issue. Nonetheless, on remand the ALJ should carefully consider the standards in the
 Ninth Circuit that apply to an ALJ’s rejection of examining physician opinion. See, e.g., Lester
 v. Chater, 81 F.3d 821 (9th Cir. 1995).
                                                   13
Case 1:19-cv-00628-JMS-KJM Document 19 Filed 08/13/20 Page 14 of 14                PageID #:
                                    856



 Order. The Clerk of Court is instructed to close the case file.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 13, 2020.


                                                       /s/ J. Michael Seabright
                                                      J. Michael Seabright
                                                      Chief United States District Judge




 Ignacio v. Saul, Civ. No. 19-00628 JMS-KJM, Order Reversing ALJ Decision and Remanding
 for Further Proceedings


                                            14
